DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed 04/22/2021 is acknowledged. Claims 1-15 are canceled and claims 16-38 are new. The restriction requirement in the parent case was withdrawn, therefore, no restriction requirement is being imposed in this case.
Claims 16-38 are under examination.
 
Specification
The disclosure is objected to because of the following informalities. The specification at pages 22-24 and 26 contain tables with shading (color/grayscale), which does not comply with 37 CFR 1.52(v), which requires the specification be “[p]resented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.”
Appropriate correction is required.

Claim Interpretation
Claim 37 recites “[a] method for stabilization of a liquid pharmaceutical formulation…wherein no additional buffer is added”. The phrase “additional buffer” suggests an initial buffer may be encompassed by the claim. This interpretation does not conflict with the instant specification, which discloses liquid formulations both with buffer (see pages 21-27, Tables 2-12) and without buffer (pages 24-27, Tables 8-12).
	The phrase “and optionally FSH and/or LH” in claim 17 is interpreted as encompassing a pharmaceutical composition comprising one of the following alternatives:
hCG alone;
hCG + FSH;
hCG + LH; or
hCG + FSH + LH

Since gonadotropins are often mixed, this is not vague or indefinite. For instance, hMG naturally contains a mixture of FSH and LH.
The term “surface-active” is a synonym of “surfactant”. See the website the English Thesaurus: https://englishthesaurus.net/synonym/surfactant, downloaded 02/26/2020 (on IDS filed 04/22/2021).

Effective Filing Date
Applicant’s claim for domestic benefit (16079428, now US Patent 10,792,334, and PCT/EP2017/054325) and foreign priority are noted (see p. 3 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming foreign priority, the foreign priority date is the effective filing date of the claimed invention IF
the foreign application supports the claimed invention under 112(a), AND
the applicant has perfected the right of priority by providing:
a certified copy of the priority application, and
a translation of the priority application (if not in English).

In the instant case, the certified copy of the foreign priority application is in English, therefore, the effective filing date of the instant application is 02/24/2016.

Claim Rejections - 35 USC § 103
Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Agostinetto (EP2219607—on IDS filed 04/22/2021) in view of Gleicher and Karande (Journal of Assisted Reproduction and Genetics, Vol. 17, No. 9, 2000—hereafter “Gleicher”). Note that claim 37 is interpreted only as not requiring any additional buffer, but may contain an initial buffer prior to stabilization. 
The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Agostinetto teach stabilizing liquid LH and/or other gonadotropin formulations comprising adding arginine and methionine (see claims 1, 11 and 12; also paragraphs [0007]; [0027]; [0039]; [0062]; [0123]). Agostinetto teaches that the gonadotropins, e.g., FSH or LH, may be recombinant or derived from the urine of postmenopausal women (see p. 2, paragraph [0003]). Human menopausal gonadotropin (hMG) is described as being extracted from the urine of menopausal women at paragraph [0006]. Agostinetto teaches the inclusion of polysorbate 20 as surfactant as well as phenol as a bacteriostatic agent (see claims 8-10 and 13-15). Agostinetto also teaches a pH range encompassing 7.5 (see claim 17). Since the lower limit of pH disclosed in Agostinetto is exactly the same as the upper limit range in the instant claims, the prior art discloses a specific example found within the claimed range and the claimed subject matter is disclosed in Agostinetto with sufficient specificity. Agostinetto also teach that “aqueous solvent systems may consist solely of water”, thus suggesting that no additional buffer is used (see p. 5, paragraph [0048]; also claim 16).
The second factor to consider is to ascertain the differences between the prior art and the instant claims. While Agostinetto does not specifically teach that the liquid pharmaceutical composition is hMG, it does teach how to isolate hMG (see paragraph [0006]). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to stabilize a liquid formulation containing hMG because Gleicher teaches that hMG is equally effective and less expensive than recombinant gonadotropins like FSH (see abstract; p. 494, right column, last paragraph). The person of ordinary skill in the art would have been motivated to use hMG because in addition to being less costly, traditional hMG, which is a mixture of FSH and LH (see p. 490, left column, 2nd full paragraph), may actually be more effective than recombinant FSH alone. See p. 494, paragraph bridging left and right columns, which explains how LH promotes “androgen production by thecal cells” and that this may help “women who require small amounts of exogenous LH during ovulation induction”.  Furthermore, the person of ordinary skill in the art could have reasonably expected success because of the long history of using hMG in assisted reproduction protocols.
Thus, the claims do not contribute anything non-obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,792,334. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to stable liquid gonadotropin formulations that do not comprise a buffer. The difference between the claim sets are as follows. The claims of the ‘334 patent are more specific regarding the formulation, namely the concentrations of the individual components. Nevertheless, the more specific recitation (species) in the claims of the ‘334 patent anticipate the more general recitation (genus) in the instant claims.

Closest Prior Art
Gokarn et al. (WO 2006138181) teach self-buffering pharmaceutical protein formulations free of buffers that maintain a stable pH (see abstract; p. 3, lines 15-33). Gokarn teach that the liquid pharmaceutical composition comprising the protein has a pH of 3.5-8.0 and that the protein “is selected from the group consisting of proteins that bind specifically to one or more of” follicle stimulating hormone (FSH) or luteinizing hormone (LH—see p. 6, lines 9-13; p. 8, line 32; p. 45, especially lines 8-10 and 17-19; claims 5 and 22). Thus, Gokarn et al. teach proteins that bind to gonadotropins, but not the gonadotropins themselves.
Chang et al. (Boehringer Ingelheim, Fremont, CA, USA, 253rd ACS National Meeting & Exposition, San Francisco, CA, United States, April 2-6, 2017 (2017), BIOT-262. American Chemical Society: Washington, D.C.) disclose evaluation of “diafiltering two mAbs (IgG1 and IgG4) into buffer-free [solution] at high protein [concentration] (≥ 200 mg/mL)”. The authors conclude that while their “results supported the buffer-free [solution] approach for one of the mAbs…using TFF [tangential flow filtration]”, it “was not feasible for another mAb due to [precipitation] in buffer-free [solution]”.
Although formulation of gonadotropins in arginine, methionine, phenol and polysorbate 20 was well-known in the prior art, the art teaches buffering solutions. See, for example, the European patent documents by Sjӧgren (EP2417982—on IDS filed 04/22/2021; paragraph [0039]) and Agostinetto (EP2219607—on IDS filed 04/22/2021; paragraph [0063]). Gokarn et al. suggest that certain antibodies or proteins that bind FSH or LH may be maintained in buffer-free solutions, however, the post-filing date abstract by Chang and colleagues suggests that it is not predictable that any antibody, let alone protein hormones, could be formulated without buffer at the time of the filing of the invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649